DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 11-12, these claims are not clear as the liquid surface level is not a feature of the reagent container, is variable depending on the initial filling and consumption, and can therefore not characterize the shape and proportions of the reagent container.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-10, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause (US 7,727,474).
Regarding Claim 1, Krause teaches a reagent container (7) for use in a sample measuring apparatus having a suction tube (referred to as pipette 1) for suctioning a reagent (see Col. 4, lines 3-19 and Col. 4, line 64 – Col. 5, line 18), the reagent container comprising: an upper surface part having an opening (which is an opening of cap part 6)(see Col. 2 , lines 39-47), a side surface part (shown in Figure 2 as the side wall of reagent container 7)(see Figure 2), and a bottom surface part that defines an internal space (a chamber which encompasses liquid) in which the reagent is stored; and a suction tube introducing part (referred to as conical insert 4, whose walls are divided by flaps 11 and wherein the wall has an actuation ridge 3) extending from the upper surface part to a position above a liquid level (a liquid surface) of the reagent to introduce the suction tube received from above the opening into the internal space (see Col. 2, lines 60-67, Col. 4, lines 3-19 and Col. 6, lines 9-15). 
	Regarding Claim 2, Krause teaches that the suction tube introducing part (conical insert 4, actuation ridge 3 and flaps 11) is provided at a position separated from the side surface part (see illustrated Figure 2B below).

    PNG
    media_image1.png
    361
    609
    media_image1.png
    Greyscale

Regarding Claim 3, Krause teaches that the reagent container (7) further comprises a container body having an upper surface part (including cap part 6, having an opening), a bottom surface part (the bottom wall of reagent container 7), and a side surface part (shown above); wherein the suction tube introducing part (referred to as conical insert 4, actuation ridge 3 and flaps 11 and shown above) is formed separately from the container body and configured to be detachable from the reagent container (see Figure 2B above and Col. 6, lines 34-36). 
Regarding Claim 4, Krause teaches that  the suction tube introducing part (referred to as conical insert 4, actuation ridge 3 and flaps 11 and shown above in Figure 2B) has an outer shape smaller than the opening of the upper surface part, and has a tube part to be inserted into the opening (see Figure 2B). 

Regarding Claim 6, Krause teaches that the suction tube introducing part (referred to as conical insert 4, actuation ridge 3 and flaps 11 and shown above) has an upper opening (the opening of cap part 6) for receiving the suction tube (pipette 1); and the protrusion (the actuation ridge 3) is provided at a position on an upper opening side of the suction tube introducing part (see Figure 2B). 
Regarding Claim 7, Krause teaches that the container body has a cylindrical guide part (referred to as flaps 10) for inserting the suction tube introducing part (referred to as conical insert 4, actuation ridge 3 and flaps 11 and shown above)  from the opening (the opening of cap part 6); and the protrusion (actuation ridge 3) has a first engaging part (flap 11) for engaging with the cylindrical guide part (10) (see Col. 3, line 64 – Col. 4, line 19 and Figure 2A-B). 
	Regarding Claim 8, Krause teaches that the cylindrical guide part (10) and the first engaging part (11) are configured to be engaged by a screw structure (see Col. 2, lines 24-39 and Col. 5, lines 51-67). 
	Regarding Claim 9, Krause teaches that the cylindrical guide part (flaps 10) is provided so as to protrude upward from the upper surface part; and a distance from a lower end of the suction tube introducing part (referred to as conical insert 4, actuation ridge 3 and flaps 11 and shown above) to the upper surface part of the suction tube 
	Regarding Claim 10, Krause teaches a cap (referred to as cap part 6) provided separately from the suction tube introducing part (referred to as conical insert 4, actuation ridge 3 and flaps 11 and shown above) and detachably attached (such as through a metal clasp) to the container body to seal the opening thereof (see Col. 2, lines 39-47 and Col. 3, lines 27-36). 
Regarding Claim 13, Krause teaches that a lower end of the suction tube introducing part (referred to as conical insert 4, actuation ridge 3 and flaps 11 and shown above) is disposed at a position separated from a liquid surface toward the upper surface part during agitation (stirring or mixing) of the reagent by the sample measuring apparatus (see Col. 5, lines 1-18 and Figure 2B). 
Regarding Claim 14, Krause teaches that the suction tube introducing part (referred to as conical insert 4, actuation ridge 3 and flaps 11 and shown above) faces away from the side surface part (shown above as the side wall of reagent container 7); and a distance from a lower end of the suction tube introducing part to the upper surface part of the suction tube introducing part is equal to or less than a distance between the suction tube introducing part and the side surface part (since the suction tube introducing part is centrally located)(see Col. 3, lines 27-36 and Figures 2A-B). 
Regarding Claim 15, Krause teaches that the upper surface part (the cap part 6)  is formed in a flat plate shape substantially orthogonal to the side surface part; the suction tube introducing part (referred to as conical insert 4, actuation ridge 3 and flaps 11 and shown above) is provided so as to penetrate through the upper surface part 
Regarding Claim 16, Krause teaches that the upper surface part (cap part 6)  is formed in a flat plate shape substantially orthogonal to the side surface part; and the suction tube introducing part is disposed substantially at a center of the upper surface part (see Col. 3, lines 27-36 and Figures 2A-B). 
Regarding Claim 19, Krause teaches a method for suctioning a reagent in a reagent container (7) with a sample measuring apparatus having a suction tube, the method comprising: inserting the suction tube (referred to as pipette 1) into the reagent container (7) which includes an upper surface part having an opening (which is an opening of cap part 6)(see Col. 2 , lines 39-47), a side surface part (shown in Figure 2 as the side wall of reagent container 7)(see Figure 2), and a bottom surface part that defines an internal space (a chamber which encompasses liquid) in which the reagent is stored, and a suction tube introducing part (referred to as conical insert 4, actuation ridge 3 and flaps 11 and shown above)(see Col. 4, lines 3-19) for introducing the suction tube received from above the opening into the internal space; causing the suction tube to enter the internal space from a lower end of the suction tube introducing part extending from the upper surface part to a position above a liquid level of the reagent; and suctioning the reagent by the suction tube at a position below the liquid level (see Col. 6, lines 1-36). 
Claim 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. 
Regarding Claim 20, Hamada et al teaches a sample measuring apparatus (referred to as a sample analyzer 1, see [0043] and Figure 2) comprising: a sample dispensing unit (referred to as first and second measuring units 2 and 3, which respectively comprise sample suctions sections 21 and 31) for suctioning a sample collected from a subject and dispensing the sample into a reaction vessel  (wherein the sample/specimen is suctioned into specimen preparation section 22, which comprises a reagent chamber 22a and a reagent supply section 22b) (see [0043], [0046] and Figure 3); a container holding unit (referred to as reagent container holder 60) for holding a reagent container (200) including an upper surface part having an opening, a bottom surface part, and a side surface part that defines an internal space for storing a reagent, and a suction tube introducing part (referred sample suction section 21, wherein the sample suction section 21 has a piercer 21a which is a suction tube through which a reagent passes and a quantification section 21b) that introduces a suction tube received from above the opening into the internal space (see Figure 3, [0045],  [0047] and [0060]); a reagent dispensing unit (referred to as quantification section 22c, including a syringe pump and a diaphragm pump) configured to suction reagent via the suction tube and dispense the suctioned reagent into the reaction vessel, the reagent dispensing unit comprising a suction tube (referred to as piercer 64) to be inserted into the internal space from a lower end of the suction tube introducing part extending from the upper surface part to a position above a liquid surface of the reagent (see [0060, claim 10] and Figure 3); and a detection unit (referred  to as detectors 23 and 33)  for detecting a . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Krause.
Regarding Claim 11, Krause teaches that a lower end of the suction tube introducing part (which would be the lower end of conical insert 4) is disposed at a position on the upper surface part above the liquid surface (see Figure 2A-B). 

Regarding Claim 12, Krause teaches that a lower end of the suction tube introducing part (which would be the lower end of conical insert 4) is disposed at a position on the upper surface part above the liquid surface (see Figure 2A-B).
Krause does not explicitly disclose that the liquid surface is set to be within a range of 2/5 or more and 4/5 or less of a distance from the bottom surface part to the upper surface part. However, it would have been obvious to one of ordinary skill in the art position the suction tube introducing part one half of a distance from a liquid surface (which is within a range of 2/5 or more and 4/5 or less of a distance from the bottom surface) to the upper surface part since putting the suction tube introducing part would be a matter of design consideration, wherein the liquid surface level is not a feature of the reagent container, is variable depending on the initial filling and consumption, and can therefore not characterize the shape and proportions of the reagent container.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krause as applied to claim 1 above, and further in view of Pressman et al (US PGPub 2007/0287193).
Regarding Claims 17-18, Krause does not teach that wherein the bottom surface part has a recessed part immediately below the suction tube introducing part and is inclined toward a concave part and wherein the recessed part is provided in the bottom surface part so as to extend along an oscillation direction of the reagent container when being stirred by the sample measuring apparatus.
However, in the analogous art of sample apparatus for processing liquid-based specimens, Pressman et al teaches a vial-based system and method for handling and processing specimens of particulate matter-containing liquid directly in the vial. A processing assembly (40), which includes a stirrer (45) and a particulate matter separation chamber (46), is releasably coupled to the inside of a vial cover (30). The processing assembly (40) remains with the cover (30) when the vial is opened to insert a specimen therein (see abstract). Furthermore, Pressman et al teaches that processing assembly 40 is in the form of a stirrer molded of plastic, preferably polypropylene, having a circular base or bottom wall 41, sloped at its center, with a central inlet port 42; a central depending suction tube 43 with at least two inlets at or adjacent the bottom end; and a dispersing (mixing) element in the form of laterally extending vanes 45. The upper portion of the stirrer 40 has a cup-shaped particulate matter separation chamber or manifold 46 defined by base 41 and an upstanding annular wall 47. The upper edges of wall 47 are beveled, the inner edge 48 preferably being beveled to a greater degree to facilitate placement of a filter assembly F in manifold 46 (see [0046]). In addition, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797